Title: Jean George Holtzhey to John Adams: A Translation, 20 October 1782
From: Holtzhey, Jean George
To: Adams, John



Amsterdam, 20 October 1782
Sir

Your nation’s independence has inspired me to immortalize this great and noteworthy event in a medal commemorating its liberty, and of which I have the honor of sending you the first proof in the hope that it will bring great pleasure to your excellency: and it is a personal honor for me to say that I remain with a profound respect, sir, your very humble and very obedient servant

Jean George Holtzhey

